People v Christie (2020 NY Slip Op 01075)





People v Christie


2020 NY Slip Op 01075


Decided on February 13, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2018-08141
 (Ind. No. 315/17)

[*1]The People of the State of New York, respondent,
vTerel Christie, appellant.


Paul Skip Laisure, New York, NY (Hannah Kon of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Diane R. Eisner of counsel; Isaac Belenkiy on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (John T. Hecht, J.), imposed May 31, 2018, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
"[I]n the face of erroneous advisements warning of absolute bars to the pursuit of all potential remedies," the record does not establish that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (People v Thomas, ___ NY3d ___, 2019 NY Slip Op 08545, *7 [2019]; see People v Bradshaw, 18 NY3d 257). Thus, appellate review of his contention that the sentence imposed was excessive is not precluded by the purported waiver.
However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
MASTRO, J.P., LEVENTHAL, MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court